—In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Dounias, J.), entered September 25, 2002, as denied his objections to an order of the same court (Buse, H.E.), entered July 19, 2002, which granted the mother’s motion to dismiss his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Family Court correctly determined that the father failed to allege a “substantial” and “unanticipated and unreasonable change in circumstances” (Matter of Boden v Boden, 42 NY2d 210, 213 [1977]; Praeger v Praeger, 162 AD2d 671, 673 [1990]) in his petition for a downward modification of his child support obligation (see Beard v Beard, 300 AD2d 268 [2002]; Matter of Horan v Horan, 279 AD2d 577 [2001]; Epel v Epel, 139 AD2d 488 [1988]). Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.